Citation Nr: 1609581	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  11-14 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bladder cancer.

2. Entitlement to a disability rating in excess of 10 percent prior to January 2, 2015 and in excess of 20 percent thereafter, for left lower extremity peripheral neuropathy.

3. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II (diabetes).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and His Son


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 1967.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from October 2009 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). In April 2015, the Board remanded the claims for additional development and adjudicative action. 

The Veteran testified in support of these claims during a videoconference hearing held before the undersigned Veterans Law Judge in January 2015.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for prostate cancer has been raised by the record in an April 2011 statement and was previously referred in the April 2015 Board Remand, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As to the issue of entitlement to service connection for hypertension, the remand directives have not been completed and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet.App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  


FINDINGS OF FACT

1. Resolving the benefit of the doubt in the Veteran's favor, his current bladder cancer is etiologically related to his active military service.

2. Throughout the time period on appeal, the Veteran's left lower extremity peripheral neuropathy has been manifested by pain, numbness, tingling, anesthesia, weakness, and an abnormal gait.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bladder cancer have been met or approximated. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2. The criteria for a rating of 40 percent for peripheral neuropathy of the left lower extremity are met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8521 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in letters sent in October 2008, July 2009, and April 2010.

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Regarding the Veteran's videoconference hearing before the Board, 38 C.F.R. 
§ 3.103(c)(2) requires that a Veterans Law Judge (VLJ) fully explain the issues and suggest the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position. Bryant v. Shinseki, 23 Vet. App. 488 (2010). During the Veteran's hearing all parties agreed as to the issues on appeal. The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for the disabilities he is claiming. There is no indication there is any outstanding, obtainable evidence pertinent to this claim. The duties under Bryant have been met. To the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence. Moreover, in his hearing testimony he evidenced his actual knowledge of the type of evidence and information needed to substantiate this claim. Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim). Consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

The Appeals Management Center (AMC) substantially complied with the Board's April 2015 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The AMC requested the Veteran identify private medical records, obtained and associated VA treatment records, provided the Veteran with VA medical examinations, and readjudicated the claims. The AMC has complied with the Board's instructions.

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

Service Connection 

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Secondary service connection may be established for a disability, which is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a). The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995). In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disease or injury.  Id.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Bladder Cancer

The Veteran contends that his bladder cancer was caused by his exposure to Agent Orange and/or diesel fuel while on active service in Vietnam. 

The Veteran has documented service in Vietnam and is, therefore, presumed to be exposed to Agent Orange. While in active service the Veteran was a heavy equipment operator. He testified that he was routinely exposed to diesel fuel without protective gear. 

He provided a February 2015 private treatment record by Dr. B.H.J., a specialist in Internal Medicine, who stated that the Veteran had bladder cancer status post-surgery and chemotherapy. Dr. B.H.J. opined that the Veteran's exposure to a combination of Agent Orange and petroleum products like diesel, more so than not could be a cause of his bladder cancer. 

The Veteran was afforded a VA medical examination in November 2015. The examiner opined that the Veteran's bladder cancer was less likely than not caused by herbicide exposure in service. The examiner noted that the Veteran's service treatment records were silent for a diagnosis of bladder cancer. The examiner stated that the IOM (Institute of Medicine) concluded that there was inadequate or insufficient evidence to make an association between Agent Orange and bladder cancer. The examiner further noted that bladder cancer is not a presumptive condition for veterans with Agent Orange exposure. The Court in Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) rejected just such an approach, finding that it would "permit the denial of direct service connection simply because there is no presumptive service connection."

The examiner went on to address a possible nexus between the Veteran's bladder cancer and diesel fumes. The examiner stated that he had reviewed medical literature and that smoking is the most important risk factor for bladder cancer. However, the examiner then noted that the Veteran reported a remote history of insignificant amount of smoking and quit over 40 years ago and that the Veteran was diagnosed with bladder cancer at age 69. The examiner stated that several studies have looked for possible links between diesel exhaust and other cancers, including cancer of the bladder. The examiner stated, "[w]hile some studies have found possible links, others have not. More research is needed to show if diesel exhaust exposure is linked to any of these cancers." 

While further medical inquiry could be undertaken with a view towards development of the claim, such development would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). The Board affords the benefit of the doubt to the Veteran and grants the claim.

Disability Ratings

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Lower Extremity Peripheral Neuropathy

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function. 38 C.F.R. 
§ 4.12. In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory. Id. Special consideration is given to complete or partial loss of use of one or more extremities and disturbances of gait. 38 C.F.R. § 4.124a.

The Veteran was assigned a 10 percent evaluation under Diagnostic Code 8520 prior to January 2, 2015 and a 20 percent evaluation thereafter. The effective date of the increase was assigned as January 2, 2015, the date the AOJ found that the Veteran had reported that his neuropathy had worsened to the VAMC. 

Diagnostic Code 8520 pertains to paralysis of the sciatic nerve, and provides that a 10 percent rating is warranted for mild incomplete paralysis. A rating of 20 percent is warranted for moderate incomplete paralysis. Moderately severe incomplete paralysis merits a 40 percent rating. A rating of 60 percent requires severe incomplete paralysis with marked muscle atrophy. The maximum rating of 80 percent is reserved for complete paralysis shown by manifestations such as: the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2015). Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

The Veteran was afforded a VA contract medical examination in October 2008. He reported tingling, numbness, pain, anesthesia, and weakness. At times the Veteran reported being unable to feel anything in his leg and foot. Upon standing, he had to wait for feeling to come back to his foot and ankle. The symptoms were constant. Examination showed decreased vibratory sensation in both feet. Peripheral nerve involvement was not evident during examination. 

The Veteran was afforded a VA contract medical examination in January 2010. The Veteran reported tingling, numbness, pain, anesthesia, weakness and paralysis. His symptoms were constant. He could not walk long distances and reported constantly falling. He said that he could not stand for long periods of time because of loss of feeling and pain in his legs and feet. The examination revealed neuralgia. The Veteran's diagnosis was sensory dysfunction demonstrated by stocking glove neuropathy. He had decreased sensation in his foot consistent with stocking glove neuropathy due to diabetic neuropathy.

The Veteran was afforded a VA medical examination in November 2015. The examiner confirmed the Veteran's diagnosis of peripheral neuropathy. The Veteran reported burning pain, numbness, and tingling involving his feet daily. He reported having a history of a couple of falls due to not being able to feel his feet. The Veteran was taking Gabapentin daily with partial improvement in symptoms. The Veteran had moderate intermittent (usually dull ) pain, moderate paresthesias and/or dysesthesias, and moderate numbness. The Veteran did not have any muscle atrophy. The Veteran's deep tendon reflexes were normal. His sensory examination showed decreased sensation by testing for light touch in his lower leg/ankle and foot/toes. The Veteran did not have trophic changes attributable to peripheral neuropathy. He had an abnormal gait and used a walker for his unsteady gait. The examiner stated that his abnormal gait was due to peripheral neuropathy and lumbar degenerative disc disease. The examiner stated that the Veteran had moderate incomplete paralysis. 

The Veteran submitted a statement from his son in October 2008, which stated that the Veteran walked with a limp and used a cane. The Veteran also submitted an October 2008 buddy statement from A.G.C., his accountant, which stated that the Veteran had a limp and swelling in his legs. 

The Veteran submitted a statement in January 2010, where he alleged that his legs and feet were swelling, tingling, and giving way. 

At his January 2015 videoconference hearing, the Veteran testified that sometimes he didn't know in which direction his feet were going and that he fell a lot. He testified that he used to use a cane but was then using a walker. He stated that he fell three to four times a week. He wore diabetic shoes and socks. He stated that the skin on his legs would get hard. He felt like there were pins sticking in the bottom of his feet. He reported constant pain that had gotten worse and numbness and tingling.

During the entire time period on appeal, the Veteran has demonstrated an abnormal gait and his leg and foot giving way. Special consideration is given to complete or partial loss of use of one or more extremities and disturbances of gait. 38 C.F.R. 
§ 4.124a. He has shown moderately severe incomplete paralysis throughout the time period on appeal. He would not be entitled to a higher 60 percent rating without marked muscle atrophy. None of his medical examinations have shown any muscle atrophy. 

Extraschedular

The Board has considered whether the evaluation of the Veteran's service-connected left lower extremity peripheral neuropathy should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted for the Veteran's service-connected left lower extremity peripheral neuropathy. A comparison of the Veteran's left lower extremity peripheral neuropathy symptoms and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedule standards." 38 C.F.R. § 3.321(b). During the rating period on appeal, the Veteran's symptoms have been characterized by pain, numbness, tingling, anesthesia, weakness, and an abnormal gait. These symptoms are compensated and accounted for in the Veteran's schedular rating. See Thun, 22 Vet. App. at 115.

In summary, the available schedular evaluations are adequate to rate the Veteran's left lower extremity peripheral neuropathy; consequently, the first step of the inquiry is not satisfied. Id. In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See id. at 118-19. Thus, the schedular criteria are adequate to rate the Veteran's service-connected disorder and referral for extraschedular consideration is not warranted.


ORDER

Service connection for bladder cancer is granted. 

A rating of 40 percent for left lower extremity peripheral neuropathy is granted, effective September 22, 2008.


REMAND

The Veteran contends that his hypertension was caused by Agent Orange or is due to his service-connected diabetes.

The Veteran was provided a VA medical examination in November 2015. The examiner opined that it was less likely than not that the Veteran's hypertension was caused by Agent Orange. The examiner stated that the IOM committee concluded that there was inadequate or insufficient evidence to make an association between Agent Orange and hypertension. The examiner further noted that hypertension is not a presumptive condition for veterans with Agent Orange exposure. The Court in Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) rejected just such an approach, finding that it would "permit the denial of direct service connection simply because there is no presumptive service connection."

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the Veteran's claims file to the November 2015 VA examiner who provided the opinion related to the Veteran's claimed hypertension. The examiner is asked to answer the following question:

Was the Veteran's current hypertension caused by or aggravated (i.e., permanently worsened), by service, including his presumed exposure to Agent Orange?

The examiner is advised that the IOM's findings are not dispositive to this matter. Instead, the examiner is requested to provide an opinion based on the clinical record in this case, his or her own medical expertise, and all known medical studies. The examiner is required to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

2. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record. If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


